Houston, J.
The case below was an action of trespass before a Justice of the Peace for direct and immediate injury for destroying certain goods and chattels of the plaintiff below named in the statement filed before the Justice and in the declaration here, and as alleged in them it clearly imports a direct and immediate injury, and not a consequential injury, to the goods and chattels mentioned, which were directly destroyed by the wrongful act alleged in the declaration, and not indirectly as the necessary consequence of the act merely. At common law, therefore, as stated and alleged it was a proper case for an action of trespass vi et armis, and not an *22action of trespass on the case for consequential damages. But the distinction between the actions at common law has long since been abolished by statute in this state which provides that “ In all actions on the case* it shall be no objection to maintaining such actions that, but for this section, the form therefore should have been tresspass; and in all actions of trespass it shall be no objection to maintaining such actions that, but for this section, the form thereof should have been case.” Sec. 11, Rev. Code, 648. And this case having come up in this Court on appeal from an action of trespass before a Justice of the Peace, it can be no objection to maintaining the action on the appeal whether the form of it here is in trespass or is in case. The demurrer is overruled.